Citation Nr: 1009933	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1977 to October 
1981, March 1983 to March 1986, and February 1987 to October 
1988.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran 
is in need of regular aid and attendance; is housebound; or 
has a permanent disability rated at 100 percent, not 
including his rating based on unemployability.


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the Veteran's need for regular aid and attendance and/or 
housebound status have not been met.  38 U.S.C.A. §§ 1114, 
1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In June 2007 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
special monthly compensation and described the types of 
evidence that the Veteran should submit in support of his 
claim.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claim.  The June 2007 VCAA notice letter 
also addressed the elements of degree of disability and 
effective date.      

The Board further notes that the Veteran was provided with a 
copy of the July 2007 rating decision and the February 2008 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in April 2007.  The 
Board finds this examination to be adequate to evaluate the 
Veteran's claim.  The report of this examination reflects 
that the examiner reviewed the Veteran's medical history, 
recorded his current complaints, conducted an appropriate 
physical examination, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that this 
examination report is adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

Analysis

In this case, the Veteran asserts that he is entitled to 
special monthly compensation because he says he is 
housebound.  More specifically, the Veteran asserts that the 
symptoms of his major depression with anxiety keep him 
substantially confined to his dwelling and immediate premises 
and that he only leaves his home to take his daughter to and 
from school, for doctors' appointments, and out of necessity.  

Special monthly compensation benefits are payable when the 
veteran is in need of regular aid and attendance; has a 
permanent disability rated at 100 percent and has either an 
additional disability or disabilities independently ratable 
at 60 percent or more; or is permanently housebound.  38 
U.S.C.A. § 1521(d)(1), (e) (West 2002); 38 C.F.R. § 3.351(a)-
(d) (2009).

Being permanently housebound means the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d)(2).  The need 
for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  Requiring the regular 
aid and attendance of another person occurs when the veteran 
is blind or nearly blind, is a patient in a nursing home 
because of mental or physical incapacity, or establishes a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c).  
A factual need for aid and attendance must be based on actual 
requirements of personal assistance from others.  38 C.F.R. § 
3.351(c)(3).  The evidence need only establish that the 
veteran is so helpless as to need regular, rather than 
constant, aid and attendance.  Consideration is given to such 
conditions as  the inability of the veteran to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers inherent 
in his daily environment.  Bedridden is that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  It is not required that all of the 
disabling conditions enumerated above exist and the 
particular personal functions that the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  38 C.F.R. § 3.352(a).

At the time the Veteran filed his claim for special monthly 
compensation, he had already been granted service connection 
for major depression with anxiety, rated as 70 percent 
disabling effective May 31, 2002; degenerative joint disease 
of the lumbar spine, rated as 10 percent disabling effective 
May 31, 2002, and 20 percent disabling effective April 24, 
2007; osteochondritis dissecans of the left distal femur, 
rated 10 percent disabling effective May 31, 2002; 
degenerative changes of the right knee, rated as 10 percent 
disabling effective May 31, 2002; bilateral pes planus, rated 
as 10 percent disabling effective May 31, 2002; and a total 
rating based on individual unemployability effective October 
25, 2002.  

The Veteran specifically claims that his mental health 
disability, which is aggravated by his lumbar spine, knee, 
and feet disabilities, causes him to be housebound.  The 
medical evidence of record consists of VA treatment records 
and an April 2007 VA housebound/aid and attendance 
examination report related to the Veteran's claim.  The April 
2007 housebound/aid and attendance examination report notes 
that the Veteran drove himself to the examination.  He 
complained of depression, anxiety, and bilateral knee pain.  
His nutrition was good, but he walked with an antalgic gate 
because of his knees and low back pain.  The examiner 
described the Veteran as well developed, adequately 
nourished, and neat.  The examiner also stated that the 
Veteran's posture was erect and that he walked with a cane.  
The Veteran did not demonstrate any upper extremity 
restrictions and had normal grip strength.  He was able to 
feed himself, button his clothing, shave, and perform 
toiletry needs.  Additionally, the Veteran had no bowel or 
bladder control problems, but he did have a loss of recent 
memory.  His balance was normal except when his knees gave 
way.  On a typical day, the Veteran left his house to drive 
his daughter to and from school.  He was also able to take 
himself to doctors appointments when necessary.  Finally, the 
examiner opined that the Veteran was not confined to his home 
or environment and was not bedridden.  

Then, in May 2007, the Veteran's depression screen at the 
Kansas City VA Medical Center came back negative.  On this 
screen, the Veteran stated that he felt little interest or 
pleasure in doing things and felt down, depressed, or 
hopeless on several days in the previous two weeks.  The 
treatment record also indicates that the Veteran's most 
recent Global Assessment of Functioning (GAF) score was 70 in 
November 2006.  Such a score is appropriate when one has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household) but generally functioning pretty well and has some 
meaningful interpersonal relationships.  

The Board finds that the Veteran is not entitled to special 
monthly compensation benefits.  The Veteran does not have a 
single permanent disability rated at 100 percent separate 
from his receipt of a total rating based on unemployability.  
Furthermore, he is not permanently housebound and is not in 
need of regular aid or attendance of another person.  38 
C.F.R. § 3.351(b), (c), (d).  The evidence of record shows 
the Veteran is not blind, is not in a nursing home, and does 
not have a factual need for aid and attendance.  38 C.F.R. § 
3.351(b), (c); 38 C.F.R. § 3.352(a).  The evidence of record 
does not demonstrate that the Veteran requires assistance 
from others for dressing, hygiene, eating, toileting, or 
protection from daily hazards or dangers; that the Veteran 
uses any special prosthetic or orthopedic appliances; or that 
he is bedridden.  38 C.F.R. § 3.352(a).  Thus, the evidence 
fails to show the Veteran needs regular aid and attendance.  
Finally, although the Veteran prefers to stay in his house, 
he leaves every day to take his daughter to and from school 
and is capable of attending appointments on his own.  Thus, 
he is not substantially confined to his dwelling or the 
immediate premises.  For these reasons, the Board finds that 
the evidence fails to establish that the criteria for special 
monthly compensation have been met.
 
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to special monthly compensation is denied.




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


